ORDER
PETER J. ANTICO of JERSEY CITY, who was admitted to the bar of this State in 1974, having tendered his consent to *60disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that PETER J. ANTICO, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.